Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11-19 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor package structure, comprising: a wiring structure including at least one dielectric layer and at least one first redistribution layer; a semiconductor module electrically connected to the wiring structure, and having a first surface, a second surface opposite to the first surface and a first lateral surface extending between the first surface and the second surface; a protection layer covering the first lateral surface of the semiconductor module and a surface of the wiring structure, wherein a first portion of the protection layer is disposed between the semiconductor module and the wiring structure; a plurality of outer conductive vias surrounding the first lateral surface of the semiconductor module, electrically connected to the wiring structure, and extending through the at least one dielectric layer of the wiring structure and the protection layer; and a plurality of inner conductive vias electrically connecting the semiconductor module and the wiring structure, and extending through the dielectric layer of the wiring structure and the first portion of the protection layer, wherein the protection layer defines a plurality of first inner through holes corresponding to the semiconductor module, the dielectric layer of the wiring structure defines a plurality of second inner through holes, and each of the first inner through holes of the protection 
Claims 2-8 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 11, the prior art of record fails to teach or suggest, a semiconductor package structure, comprising: a wiring structure including at least one dielectric layer and at least one first redistribution layer; a semiconductor module electrically connected to the wiring structure, and having a first surface, a second surface opposite to the first surface and a first lateral surface extending between the first surface and the second surface; a protection layer covering the first lateral surface of the semiconductor module and a surface of the wiring structure; and a plurality of outer conductive vias surrounding the first lateral surface of the semiconductor module, electrically connected to the wiring structure, and extending through the at least one dielectric layer of the wiring structure and the protection layer, wherein the protection layer defines a plurality of first outer through holes surrounding the semiconductor module, the dielectric layer of the wiring structure defines a plurality of second outer through holes, and each of the first outer through holes of the protection layer and each of the second outer through holes of the dielectric layer of the wiring structure collectively define a single outer hole for accommodating the outer conductive via.
Claims 12-19 and 25 are allowed as being directly or indirectly dependent of the allowed independent base claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894